     Case 2:19-bk-12504-BB    Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21    Desc
                               Main Document    Page 1 of 10



 1   SARAH R. WOLK, ESQ. (SBN 251461)
     srw@wolklevine.com
 2   ZACHARY LEVINE, ESQ. (SBN 265901)
     zjl@wolklevine.com
 3   WOLK & LEVINE, LLP
     535 N. Brand Blvd., Ste. 300
 4   Glendale, CA 91203
     Telephone: (818) 241-7499
 5   Facsimile: (323) 892-2324
 6   Attorneys for Plaintiff ALEC FARWELL
 7
 8                        UNITED STATES BANKRUPTCY COURT
 9       FOR THE CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10
     In re:                                )   Case No. 2:19-bk-12504-BB
11                                         )
                                           )
12                                         )   Chapter 7
     HERZSTOCK, EDWARD J.                  )
13   _____________________________________ )   Adversary No.
                                           )
14                                         )
     ALEC FARWELL, an individual               COMPLAINT FOR
                                           )
15                                         )   NONDISCHARGEABILITY OF DEBT
                      Plaintiff,           )   PURSUANT TO 11 U.S.C. §§ 523(a)(2)(A),
16         vs.                             )   523(a)(4), AND 523(a)(6);
                                           )   NONDISCHARGEABILITY OF
17                                         )
     EDWARD J. HERZSTOCK, an individual    )   DEBTOR’S ESTATE PURSUANT TO 11
18                                         )   U.S.C. §§ 727(a)(2)(A), 727(a)(4)(A),
                                           )   727(a)(5), and 727(a)(7); TRUSTEE TO
19                                         )   EXAMINE ACTS AND CONDUCT OF
                      Defendant.           )   DEBTOR; AND VOIDANCE OF
20                                         )
                                           )   CONTRACT
21                                         )
                                           )
22                                         )
                                           )
23                                         )
                                           )
24
25
26
27
28


                                           1
                                ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21              Desc
                                     Main Document    Page 2 of 10



 1           Creditor and Plaintiff Alec Farwell complains and alleges against Debtor and Defendant
 2   Edward J. Herzstock as follows:
 3                                    JURISDICTION AND VENUE
 4      1. This complaint commences an adversary proceeding within the meaning of Federal Rule
 5   of Bankruptcy Procedure section 7001(6).
 6      2. This is a core proceeding pursuant to 28 U.S.C. sections 157(b)(2)(E), (H), (I), and (J).
 7      3. This court has jurisdiction over this proceeding pursuant to 28 U.S.C. sections 1334(b);
 8   157(a); and 157(b)(2)(E), (H), (I), and (J).
 9      4. Venue for this adversary proceeding properly lies in this judicial district pursuant to 28
10   U.S.C. section 1409(a) in that this proceeding is relate to a case under Title 11 of the Bankruptcy
11   Code.
12                                                  FACTS
13      5. Plaintiff and Debtor are co-founders of Revleap Corp. (“Revleap”), a Delaware
14   corporation doing business in the State of California. Revleap used proprietary software to
15   increase positive internet reviews for businesses and mitigate negative ones.
16      6. Revleap’s Certificate of Incorporation filed with the Delaware Secretary of State on
17   November 14, 2013 states that Revleap is authorized to issue one thousand five hundred (1,500)
18   shares of common stock.
19      7. In or about January 2014, Debtor executed and tendered to Plaintiff a stock certificate
20   that showed Plaintiff owned 1,250 shares of Revleap. Plaintiff performed services for and acted
21   in Revleap’s best interests as an owner, and did not receive wages.
22      8. In or about 2015, Debtor, acting individually and on behalf of Revleap, violated Yelp,
23   Inc.’s terms of service and infringed on Yelp’s trademarks. Yelp contacted Debtor and demanded
24   that he and Revleap cease the infringing activity and breaches of their terms of service. Debtor
25   did not inform Plaintiff that Yelp contacted him.
26      9. In 2015, Yelp filed a civil action against Debtor and Revleap in the United States District
27   Court for the Northern District of California via Case No. 5:15-cv-00693-PSG (“Yelp Case”).
28


                                                 2
                                      ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB         Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21                Desc
                                    Main Document    Page 3 of 10



 1      10. On or about March 21, 2016, the parties to the Yelp Case reached a settlement agreement
 2   that included, inter alia, terms that required Debtor and Revleap to cease certain activities and to
 3   make certain payments to Yelp.
 4      11. In 2016, Debtor solicited investors for Revleap. In so doing, he made statements to
 5   potential invesotrs about the success of Revleap’s business, including but not limited to stating
 6   that Revleap had over one thousand (1,000) customers and a customer retention rate of over
 7   seventy percent (70%) after twelve (12) months with a ninety percent (90%) profit margin.
 8   Debtor failed to disclose all, including material, facts about the Yelp Case to potential investors.
 9   He stated that the Yelp Case was dismissed and that there were no stipulations, damages, or
10   settlement agreements.
11      12. Debtor intentionally obtained investments in Revleap based upon fraudulent and incorrect
12   representations, and he did not properly register and qualify Revleap’s stock pursuant to
13   California Corporations Code section 25110.
14      13. On or about August 16, 2016, an investor, Kyle Chasse, requested documents showing
15   Revleap’s use of his $27,000.00 investment. Debtor provided Chasse documents with inaccurate
16   and false information.
17      14. In or about September 2016, Debtor stopped allowing and prevented Plaintiff from
18   participating in and assisting with the operations of Revleap. He denied Plaintiff access to all
19   accounts and business information.
20      15. In or about September 2016, Debtor willfully caused Revleap to breach the Yelp
21   settlement agreement by, inter alia, failing to make required payments. In or about December
22   2016, Plaintiff made a payment to Yelp for an installment under the settlement agreement from
23   his personal funds.
24      16. Debtor placed Revleap’s property, including but not limited to, social media, merchant
25   accounts, and domain registrations, in his personal name for his personal benefit. He also used
26   and commingled Revleap’s funds and assets for his personal benefit, as well as allowing the use
27   of and transferring them to other persons and entities without compensation to Revleap.
28


                                                 3
                                      ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB           Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21               Desc
                                      Main Document    Page 4 of 10



 1         17. On February 6, 2017, Plaintiff filed case number BC649430 in the Los Angeles Superior
 2   Court against Debtor for derivative claims of breach of fiduciary duty, conversion, and
 3   conspiracy; as well as individual claims for declaratory relief, unfair competition under
 4   California Business and Professions Code section 17200 et seq., injunctive relief, and a request
 5   for appointment of a receiver. The case is currently stayed due to Debtor’s bankruptcy filing.
 6         18. Debtor has, and continues, to represent to third parties, including on his Schedule A/B in
 7   United States Bankruptcy Court case number 2:19-bk-12504-BB, that he is the sole owner and
 8   shareholder of Revleap.
 9         19. In February 2019 and approximately a month before Debtor initiated his bankruptcy case,
10   Debtor was deposed in two sessions in Plaintiff’s Los Angeles Superior Court case. In said
11   deposition sessions, Debtor contradicted prior declarations and written discovery responses in
12   that case, that were all signed under penalty of perjury. He admitted that he did not, and does not,
13   know what documents and information must be provided to investors in Revleap, and that he did
14   not have an attorney assist him to ensure legal compliance. Furthermore, he stated that he resides
15   in Miami, Florida, not Los Angeles, California as he stated in Schedule A/B in his bankruptcy
16   case; and that his annual income is approximately $250,000.00 and his net worth is more than
17   $1,000,000.00, contrary to his contentions in his bankruptcy schedules. He also stated that he
18   owns a software program other than the one that was used in Revleap that he could sell, but this
19   software is not listed on his bankruptcy schedules as an asset.
20         20. Since the time that Debtor excluded Plaintiff from all of Revleap’s business, he consulted
21   for and was involved in the formation and operation of a business called Revleap International,
22   which had and has the same general business model as Revleap. Debtor licensed Revleap’s
23   proprietary software to Revleap International and maintained the profits of that agreement for
24   himself. On information and belief, Debtor also provided other proprietary data and trade secrets
25   of Revleap, such as customer information, to Revleap International. Furthermore, Debtor was
26   paid large sums of money for consulting work for Revleap International after licensing the
27   software.
28   ///


                                                  4
                                       ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21             Desc
                                     Main Document    Page 5 of 10



 1                                     FIRST CLAIM FOR RELIEF
 2   Nondischargeability of Debt Against Edward J. Herzstock Pursuant to 11 U.S.C. § 523(a)(2)(A)
 3       21. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 20,
 4   inclusive, as though fully set forth hereat.
 5       22. Debtor tendered shares of Revleap to Plaintiff to intentionally entice him to act as a co-
 6   owner. Plaintiff performed services for the benefit of Revleap and acted in Revleap’s best
 7   interests.
 8       23. Debtor acted as though he was and represented to other persons and entities that he was
 9   and is the sole owner of Revleap. He purposely stole from the company, and benefitted, to the
10   detriment of Plaintiff.
11       24. Debtor obtained services from Plaintiff with the intent to defraud him and not provide
12   him an ownership interest in Revleap or proper compensation. Thus, pursuant to 11 U.S. C.
13   section 523(a)(2)(A), Debtor’s debt to Plaintiff, in an amount according to proof at trial, should
14   not be discharged.
15                                   SECOND CLAIM FOR RELIEF
16   Nondischargeability of Debt Against Edward J. Herzstock Pursuant to 11 U.S.C. § 523(a)(4)
17       25. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 20,
18   inclusive, as though fully set forth hereat.
19       26. Since Debtor was an owner, officer, and director of Revleap, he owed a fiduciary duty to
20   the company and its shareholders, including Plaintiff.
21       27. Plaintiff willfully withheld information from Plaintiff, purposely prevented him from
22   accessing Revleap’s information and operations, and engaged in defalcation of Revleap’s assets.
23       28. Based on the foregoing and pursuant to 11 U.S.C. section 523(a)(4), Debtor’s debt to
24   Plaintiff, in an amount according to proof at trial, should not be discharged.
25                                     THIRD CLAIM FOR RELIEF
26     Nondischargeability of Debt Against Edward J. Herzstock Pursuant to 11 U.S.C. § 523(a)(6)
27       29. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 20,
28   inclusive, as though fully set forth hereat.


                                                  5
                                       ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21              Desc
                                     Main Document    Page 6 of 10



 1      30. Debtor intended to benefit from Plaintiff’s services for his own benefit. He also intended
 2   to use Revleap’s assets for his own use and benefit, and not for Plaintiff’s.
 3      31. Debtor knowingly withheld information and access to Revleap from Plaintiff so that he
 4   could maliciously use the company for his personal benefit and control the company as he
 5   wanted. Debtor acted with willful disregard for the overall well-being and longevity of Revleap.
 6      32. Plaintiff has been injured in an amount according to proof at trial due to Debtor’s willful
 7   and malicious actions and omissions, and as a result Debtor’s debt to Plaintiff should not be
 8   discharged.
 9                                   FOURTH CLAIM FOR RELIEF
10             Nondischargeability of Debtor’s Estate Pursuant to 11 U.S.C. § 727 (a)(2)(A)
11      33. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 20,
12   inclusive, as though fully set forth hereat.
13      34. As of his deposition sessions in February 2019 in Plaintiff’s Los Angeles Superior Court
14   case, Debtor owned valuable software, was receiving compensation from Revleap International
15   for Revleap’s software, was earning an annual salary of approximately $250,000.00, and had a
16   net worth of over $1,000,000.00.
17      35. These assets were not disclosed in Debtor’s bankruptcy filings. Thus he either concealed
18   them or transferred them prior to filing his paperwork to avoid creditors from benefitting from
19   them.
20      36. Since Debtor concealed or transferred these assets less than a year before he filed for
21   bankruptcy, he should not be granted a discharge under 11 U.S.C. section 727.
22                                     FIFTH CLAIM FOR RELIEF
23             Nondischargeability of Debtor’s Estate Pursuant to 11 U.S.C. § 727 (a)(4)(A)
24      37. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 20,
25   inclusive, as though fully set forth hereat.
26      38. As of his deposition sessions in February 2019 in Plaintiff’s Los Angeles Superior Court
27   case, Debtor owned valuable software, was receiving compensation from Revleap International
28


                                                  6
                                       ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB           Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21              Desc
                                      Main Document    Page 7 of 10



 1   for Revleap’s software, was earning an annual salary of approximately $250,000.00, and had a
 2   net worth of over $1,000,000.00.
 3         39. 11 U.S.C. section 521 requires a debtor in bankruptcy to file a schedule of assets, a
 4   schedule of current income, a statement of his financial affairs, a statement of the amount of
 5   monthly net income itemized to show how the amount is calculated, and inter alia, a statement
 6   disclosing any reasonably anticipated increase in income over the next twelve (12) month period
 7   following the date of the filing of the bankruptcy petition.
 8         40. The assets Debtor described in his February 2019 deposition sessions were not disclosed
 9   in Debtor’s bankruptcy filings.
10         41. Moreover, Debtor stated he resides in Los Angeles, California in his bankruptcy
11   paperwork. In his deposition, he stated that he resides at 3921 Alton Road, #143, Miami Beach,
12   Florida 33140.
13         42. Debtor’s bankruptcy case was filed under oath. Debtor knew his residence, his salary, and
14   of assets that he did not disclose. Thus, he knowingly and fraudulently filed inaccurate
15   documents in his bankruptcy case under oath. As a result, pursuant to 11. U.S.C. section
16   727(a)(4)(A), Debtor should not be granted a discharge.
17                                     SIXTH CLAIM FOR RELIEF
18                Nondischargeability of Debtor’s Estate Pursuant to 11 U.S.C. § 727 (a)(5)
19         43. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 20,
20   inclusive, as though fully set forth hereat.
21         44. As of his deposition sessions in February 2019 in Plaintiff’s Los Angeles Superior Court
22   case, Debtor owned valuable software, was receiving compensation from Revleap International
23   for Revleap’s software, was earning an annual salary of approximately $250,000.00, and had a
24   net worth of over $1,000,000.00.
25         45. These assets were not disclosed in Debtor’s bankruptcy filings, and Debtor did not
26   explain what happened to the assets and why they were not used to pay his liabilities.
27         46. Thus, pursuant to 11 U.S.C. section 717(a)(5), Debtor should not be granted a discharge.
28   ///


                                                  7
                                       ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB          Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21               Desc
                                     Main Document    Page 8 of 10



 1                                   SEVENTH CLAIM FOR RELIEF
 2               Nondischargeability of Debtor’s Estate Pursuant to 11 U.S.C. § 727 (a)(7)
 3      47. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 20, 34
 4   through 36, 38 through 42, and 44 through 46, inclusive, as though fully set forth hereat.
 5      48. Debtor is in control, an officer, and director of Revleap.
 6      49. The actions and omissions described in Plaintiff’s allegations herein in connection with
 7   11 U.S.C. sections 727(a)(2), 727(a)(4), and 727(a)(5) occurred within one year before the date
 8   of the filing of Debtor’s bankruptcy petition and concern an insider.
 9      50. Based on the foregoing, Debtor should not be granted a discharge under 11 U.S.C.
10   section 727.
11                                    EIGHTH CLAIM FOR RELIEF
12      Request For Trustee of Debtor’s Bankruptcy Estate to Examine the Acts and Omissions of
13                                Debtor Pursuant to 11 U.S.C. § 727(c)(2)
14      51. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 50,
15   inclusive, as though fully set forth hereat.
16      52. Plaintiff believes there is a sufficient basis for an in-depth and thorough investigation and
17   examination of Debtor’s actions and omissions prior to discharge in his bankruptcy case, so that
18   the Trustee may make an informed decision when determining whether a discharge is
19   appropriate.
20      53. Plaintiff hereby requests this Court order the Trustee to make such investigation and
21   examination.
22                                     NINTH CLAIM FOR RELIEF
23         Avoidance of Contract Pursuant to the California Uniform Voidable Transactions Act
24      54. Plaintiff re-alleges and incorporates herein by reference paragraphs 1 through 20,
25   inclusive, as though fully set forth hereat.
26      55. Debtor, purportedly on behalf of Revleap, contracted with Revleap International for the
27   exclusive use and potential sale of Revleap’s proprietary software. Said contract required
28


                                                  8
                                       ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB         Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21              Desc
                                    Main Document    Page 9 of 10



 1   Revleap International to pay $500.00 per month, and gave it the option to purchase the software
 2   outright for $5,000.00.
 3      56. Although the software was owned by Revleap, Debtor acted for his own benefit and
 4   interest and kept the money Revleap International paid for the use of the software solely for his
 5   personal benefit and gain.
 6      57. Debtor knew that the software was an asset of Revleap, but nonetheless entered into the
 7   contract with Revleap International with the intent to defraud his creditors, including but not
 8   limited to Plaintiff and Kyle Chasse. Debtor intended to and did reap the benefit of the valuable
 9   software in a disproportionate amount to Plaintiff.
10      58. Debtor knew that $5,000.00 and an exclusive license for $500.00 per month were not
11   reasonable compensation amounts for Revleap’s software.
12      59. According to Debtor’s bankruptcy filings, he has over $2,000,000.00 in liabilities. Thus,
13   Debtor entered into the contract with Revleap International for compensation that was not an
14   equivalent value for the exclusive use of the software knowing that he would not be able to pay
15   his debts and that as a direct result his creditors would be harmed.
16      60. Plaintiff’s claims against Debtor concerning Revleap arose before Debtor entered into the
17   contract with Revleap International.
18      61. Debtor now claims he is insolvent.
19      62. According to California Corporations Code sections 3439.04, 3439.05, and 3439.07,
20   Plaintiff may obtain an avoidance of the Revleap International contract in order to satisfy
21   Debtor’s obligations to him. Additionally, if Revleap International has not yet purchased the
22   software pursuant to the licensing agreement, Plaintiff requests an injunction against further
23   disposition and transfer of the software.
24                                       PRAYER FOR RELIEF
25          Wherefore, Plaintiff and Creditor Alec Farwell requests judgment against Defendant and
26   Debtor Edward J. Herzstock as follows:
27
28


                                                 9
                                      ALEC FARWELL’S COMPLAINT
     Case 2:19-bk-12504-BB           Doc 20 Filed 06/17/19 Entered 06/17/19 12:48:21             Desc
                                     Main Document    Page 10 of 10



 1       1. On the First, Second, and Third claims for relief, a judgment against Debtor, a
 2   determination that Debtor’s debt to Plaintiff is nondischargeable, and punitive damages
 3   according to proof at trial;
 4       2. On the Fourth, Fifth, Sixth, and Seventh claims for relief, a judgment against Debtor and
 5   determination that Debtor is denied a discharge under 11 U.S.C. section 727;
 6       3. On the Eighth claim for relief, an order that the Trustee examine Debtor’s acts and
 7   omissions to determine whether a ground exists for denial of a discharge;
 8       4. On the Ninth claim for relief, avoidance of the licensing agreement with Revleap
 9   International for Revleap’s software and an injunction against the further disposition and/or
10   transfer of said software;
11       5. For judgment for Plaintiff and against Debtor for damages according to proof at trial;
12       6. For costs incurred as permitted by law and/or contract;
13       7. For attorney’s fees as permitted by law and/or contract;
14       8. For interest at the lawful and/or contracted rate;
15       9. For other relief as this Court may deem just and proper.
16
17           Plaintiff also requests a trial by jury.
18
19
20
21
22   DATED: June 10, 2019                                  WOLK & LEVINE, LLP

23
24                                                         By:_/s/ Sarah R. Wolk______________
25                                                         Sarah R. Wolk, Esq.
                                                           Attorneys for Plaintiff ALEC FARWELL
26
27
28


                                                   10
                                        ALEC FARWELL’S COMPLAINT
